                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

KEVIN ALVEY,                                        )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )    4:17-cv-00213-RLY-DML
                                                    )
ALLSTATE VEHICLE AND PROPERTY                       )
INSURANCE COMPANY,                                  )
                                                    )
                            Defendant.              )
                                                    )
                                                    )
ALLSTATE VEHICLE AND PROPERTY                       )
INSURANCE COMPANY,                                  )
                                                    )
                            Counter Claimant,       )
                                                    )
                       v.                           )
                                                    )
KEVIN ALVEY,                                        )
                                                    )
                            Counter Defendant.      )

         ENTRY ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Kevin Alvey purchased a home for $17,500 in August of 2016. After a fire

destroyed the home two months later, he sought over half a million dollars under his

homeowner’s policy from Allstate Vehicle and Property Insurance Company. Sensing

insurance fraud, Allstate investigated the fire and ultimately denied Alvey’s claim. None

too pleased with the denial, Alvey sued Allstate alleging it breached the insurance policy

and acted in bad faith. Because Allstate did not breach the terms of the policy as a matter




                                                1
of law nor act in bad faith when denying Alvey’s claim, the court GRANTS Allstate’s

Motion for Summary Judgment.

         I.     Background

         For years, Alvey managed his own construction business in southeast Indiana,

accepting any jobs that would pay the bills. (Filing No. 70-2, Examination Under Oath of

Kevin Alvey (“Alvey EUO.”) at 21:19 – 22:17). In August of 2016, he decided to try

something new: real estate. (Id. at 41:12 – 16; 44:22 – 45:2). Alvey purchased a

foreclosed home in French Lick, Indiana for $17,500. (Id. 41:5 – 22). He spent the first

few weeks making repairs and replacing some of the old infrastructure with the hopes of

selling it for more money or renting it out. (Id. at 44:22 – 45:2; 50:14 – 16; 97:15 –

98:9).

         Two months later, his plan went up in smoke—literally and figuratively. (Id. 72:4

– 9). A fire ravaged the home on October 21, 2016 around 8:30 a.m. (Filing No. 70-3,

Sworn Statement in Proof of Loss at 1; Filing No. 70-1, Origin and Cause Report at 4).

Alvey claimed he does not know who or what caused the fire, and he only learned about

it after receiving a call from the state fire marshal. (Alvey EUO at 70:16 – 24;75:22 –

76:2). With his home reduced to ashes, Alvey turned to Allstate. (See Proof of Loss).

He completed a sworn proof of loss and requested $537,758 for the loss of the home.

(Proof of Loss at 1).

         Allstate denied the claim because Alvey failed to provide a detailed list of

damages, and so Allstate requested that he resubmit the proof of loss with the appropriate

documentation (Filing No. 70-11, Allstate Letter to Alvey, Nov. 21, 2016). That was

                                               2
not all though. Concerned with the possibility of insurance fraud, Allstate launched its

own investigation. (Filing No. 70-12, Attorney Letter to Alvey, November 22, 2016).

       The investigation raised some red flags. For starters, Nathan Bromen, Allstate’s

retained fire expert, classified the cause of the fire as incendiary and concluded that the

fire originated in the middle of the second floor. (Origin and Cause Report at 8). The

fire started when a handheld, portable ignition device ignited a petroleum-based liquid

spread on the floor and hallway. (Id.). Pictures revealed a significant amount of straw

(hay) located in the origin room as well as a sock soaked in ignition liquid. (Id. at 23 –

27). Translation: somebody intentionally started the fire. (See id. at 7).

       Allstate then examined Alvey under oath and learned that he lied on his insurance

application. (Alvey EUO at 108:15 – 17). He listed the purchase price as $200,000 and

requested that the home be insured for $316,000 even though he only paid $17,500 for

the home. (Filing No. 70-5, Application for Insurance at 4). When an Allstate agent

recommended reducing coverage to $195,000 based on a visual site inspection, Alvey

balked at this request. (Alvey EUO 104:5 – 19). Allstate also learned through the

examination that Alvey could not produce the phone he was using leading up to the fire

because it was lost or stolen. (Alvey EUO 15:12 – 17 (Q: Do you have the cell phone

you were utilizing on the date of the fire? A: No. Q: Where is it? A: It was lost[] or stolen

or – but I don’t have it)). He also could not identify several phone numbers that called

his phone on the day of the fire. (Alvey EUO 90:25 – 92:17).

       When asked about his location on the day of the fire, Alvey explained that he

traveled to Erlanger, Kentucky two days before the fire occurred to work on a retention

                                              3
basin that he had started for one of his clients. (Id. at 56:3 – 57:3). On the way back to

Indiana, Alvey’s truck broke down in Carrollton. (Id. at 61:21 – 23). His parents picked

him up and drove him to GEA Trucking, a friend’s garage, in New Albany, Indiana. (Id.

at 62:1 – 24; see also Filing No. 70-8, Report of Condit & Associates at 4). Alvey helped

his friend, Denny Endres, with work around the garage the rest of the night and attempted

to find a replacement part for his truck. (Id. at 63:7 – 25). The following day, Alvey

drove back to Carrollton to pick up his truck, and that is when he received the phone call

from the state fire marshal concerning the fire. (Id. at 64:5 – 9).

       But this story did not entirely check out when Allstate investigated further. Kevin

Sample, Alvey’s client in Erlanger, explained that he employed Alvey to repair a

retention basin, but the job was completed in April of 2015—a year and a half before

Alvey’s trip. (Filing No. 97-1, Affidavit of Kevin Sample ¶ 4). Sample has no record of

any communications with Alvey since completion of the project and does not recall ever

speaking with Alvey in October of 2016. (Id. ¶ 6). Additionally, Endres explained that

Alvey showed up “in his pickup truck” when Alvey arrived at Endres’s garage in New

Albany. (Report of Condit & Associates at 4). Endres also said that Alvey was there to

help out on a job because Alvey owed Endres money. (Id.). 1

       Alvey’s financial situation gave Allstate more reason to pause. He claimed during

his examination that his construction company averages between $175,000 and $250,000


1
 Allstate did not depose Endres. Instead, these comments come from a report generated by
Condit & Associates, Inc., a private investigation firm hired by Allstate. The court does not
consider the comments for their truth but considers them for the effect that they had on Allstate’s
decision to deny Alvey’s claim, as they are relevant to Alvey’s bad faith claim.
                                                 4
in income each year and that it earned approximately $200,000 in 2016. (Id. at 23:9 –

24:16). But Alvey refused to provide his tax returns to verify that income, (Id. at 11:9 –

12:7), and a subsequent records request from his personal and business bank showed that

three out of four of his bank accounts were closed or inactive as of March of 2015. (See

Filing No. 70-9, Woodforest National Bank Records). The one account that was active

showed an account balance of $678.18. (Filing No. 70-10, Genesis Construction Account

Records). Alvey could not point to any other active accounts and told Allstate that he

mostly used cash. (Alvey EUO at 35:11 – 17).

       After the examination under oath, Allstate followed up with Alvey concerning an

itemized list of losses. (Filing No. 70-13, Attorney Letter to Alvey, January 23, 2017).

He never submitted one. He simply sought the maximum amount of coverage under the

policy. (Id.; Alvey EUO at 128:9 – 18 (Q: [H]ave you gotten far enough on your

contents inventory that you can estimate for us the amount of money you are claiming for

personal property? A: No. Like I said, I’m going to try to get as close to a high number as

I can get[.])).

       Allstate eventually denied Alvey’s claim. (See Filing No. 70-14, Allstate Denial

Letter). The denial was based on Allstate’s opinion that Alvey intentionally burned down

his home to collect on the insurance proceeds. (Id. at 5). Allstate also denied Alvey’s

claim because he made material misrepresentations during the application and claims

process, and he failed to submit the necessary documents to prove his claim. (Id.).




                                             5
       Alvey filed this lawsuit on October 20, 2017. 2 (Filing No. 1-2). Allstate removed

the case to federal court on November 16, 2017. (Filing No. 1). Alvey alleges that

Allstate breached the insurance policy by failing to reimburse him for the loss of the

home. (Filing No. 1-2). He also alleges Allstate engaged in bad-faith by denying him

coverage. (Id.). Allstate filed a counterclaim seeking a declaratory judgment that there

was no coverage under the policy. (Filing No. 6). Allstate moved for summary judgment

on January 25, 2019. (Filing No. 66).

II.    Legal Standard

       Rule 56 authorizes the court to grant summary judgment to a party when “there is

no genuine dispute as to any material fact” and the moving party “is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); Burton v. Kohn Law Firm, S.C., 934 F.3d 572,

578 (7th Cir. 2019). To stave off summary judgment, non-moving parties must present

enough evidence to create a genuine question of fact with respect to all elements of their

claims. Burton, 934 F.3d at 578. A genuine question of fact exists only when a rational

factfinder could return a verdict in favor of the non-moving party. Id.; see also

Modrowski v. Pigatto, 712 F.3d 1166, 1168 – 69 (7th Cir. 2013). The evidence is viewed

in the light most favorable to the non-moving party. Lavallee v. Med-1 Solutions, LLC,

932 F.3d 1049, 1054 (7th Cir. 2019).




2
 At the time, Alvey was represented by counsel. However, counsel withdrew later in the case.
(Filing Nos. 29, 31).
                                              6
III.   Discussion

       Much of the parties’ debate focuses on whether Alvey intentionally burned down

the home. After all, the policy excludes coverage for intentional acts of the insured and

that is one of the reasons why Allstate denied coverage. But rarely is this issue

appropriate for summary judgment because the insured almost always denies

involvement, and so there is a question of fact as to whether the fire was caused by the

insured. See e.g. Lummis v. State Farm Fire & Cas. Co., 469 F.3d 1098, 1100 (7th Cir.

2006) (affirming grant of summary judgment on bad faith claim and jury verdict on

breach of contract claim in denial of insurance benefits case where there were arson

allegations); Lottie v. West American Ins. Co., 248 F. App’x 734, 742 (7th Cir. 2007)

(same); Thorne v. Member Select Ins. Co., 899 F.Supp.2d 820, 827 (N.D. Ind. 2012)

(granting summary judgment on bad faith claim, but denying summary judgment on

breach of contract claim). Although the amount of circumstantial evidence against Alvey

is overwhelming, he denied involvement, and there is at least some evidence that he was

away from the location at the time of the fire. On that (razor-thin) evidence, the court

declines to find that no reasonable jury could find in Alvey’s favor. See Thorne, 899

F.Supp.2d at 826 (denying insurer summary judgment even though the possibility a jury

would find that the plaintiff was not involved in the fire was “extremely remote”).

       That does not mean, however, summary judgment is inappropriate. The

undisputed evidence shows that Allstate did not breach the insurance policy, and no

reasonable juror could find that Allstate acted in bad-faith when denying Alvey coverage.

More on those points now.

                                             7
       A.     Alvey Breached the Insurance Policy by Making Material
              Misrepresentations and Failing to Comply with the Claims Process

       An insurance policy is a contract. Briles v. Wausau Ins. Companies, 858 N.E.2d

208, 213 (Ind. Ct. App. 2006) (citations omitted). The construction of a contract is a

question of law. Motorists Mut. Ins. Co. v. Wroblewsk, 898 N.E.2d 1272, 1275 (Ind. Ct.

App. 2009) (citations omitted).

       Here, the insurance policy provides that Allstate “may void [the] policy if it was

obtained by misrepresentation, fraud or concealment of materials facts,” and Allstate

does “not cover any loss or occurrence in which any insured person has concealed or

misrepresented any material fact or circumstance.” (Filing No. 70-18, Insurance Policy

at 11). The policy also explains in the event of a loss, the insured must submit (1) a

“detailed list of the damaged, destroyed, or stolen property showing the quantity, cost,

actual cash value and the amount of loss claimed” and (2) a sworn proof of loss statement

that includes “the actual cash value and amount of loss for each item damaged, destroyed

or stolen.” (Id. at 14). Otherwise, Allstate has “no duty to provide coverage.” (Id.).

       Based on those two provisions, Allstate did not breach the policy as a matter of

law when it denied Alvey’s claim. Alvey admitted that he lied about the purchase price

of the home—stating that it was $200,000 when it was only $17,500. (Alvey EUO at

108:15 – 17). Alvey also represented that the market value of the home was worth

$316,000, but that too was a misrepresentation: no rational juror could conclude that the

home was worth that much based on the home’s condition, even before the fire. (See

Origin and Cause Report at 11 – 16; Alvey EUO at 43:19 – 45:11; 50:1 – 55:14). Worse,


                                             8
when Allstate offered to reduce the amount of coverage, Alvey shunned Allstate’s

request. (Alvey EUO 104:5 – 19). Simply put, Alvey inflated the value of the home and

sought to recover the maximum amount under the policy. Allstate was within its

contractual rights to void the policy based on Alvey’s misrepresentations.

       It is also undisputed that Alvey did not comply with Allstate’s requests during the

claims process. Alvey never submitted a “detailed list of the damaged, destroyed, or

stolen property showing the quantity, cost, actual cash value and the amount of loss

claimed.” (Insurance Policy at 14). Nor did Alvey submit “the actual cash value and

amount of loss for each item damaged, destroyed or stolen.” (Id.). Quite the opposite.

Alvey admitted that he simply combined the maximum amount of coverage possible

because he wanted “to try to get as close to a high number as possible.” (Alvey EUO at

128:9 – 18). On top of that, Alvey refused to produce the tax returns of his construction

company. That was a reasonable request based on Alvey’s representation that his

business grossed $200,000 in 2016, yet his bank account only showed a balance of

$678.18. (Genesis Construction Account Records at 1). See also Wood v. Allstate Ins.

Co., 21 F.3d 741, 747 (7th Cir. 1994) (noting an insured’s financial condition is

important when there are arson allegations). Alvey’s failure to cooperate during the

claim’s process was another ground on which Allstate was entitled to deny coverage. 3


3
  Alvey produced a one-page page bank document purporting to show his construction bank
account had more than $600 dollars in it. (Filing No. 88-9). But the document only shows what
looks like transactions on June 13, 2016 and June 14, 2016. No other pages are attached. This is
insufficient to create a question of fact. Likewise, Alvey attached two insurance estimates for
the home. (Filing Nos. 88-10 and 88-11). But these estimates were prepared by him and do not
otherwise establish a genuine need for trial.
                                               9
       B.     Allstate Did not Act in Bad Faith

       Insurers must deal with their insureds in good faith. Thorne, 899 F.Supp.2d at 826

(citing Erie Ins. Co. v. Hickman, 622 N.E.2d 515, 518 (Ind. 1993)). Bad faith exists

when there is clear and convincing evidence that an insurer denied a claim when it knows

there is no rational, principled basis for doing so. Thorne, 899 F.Supp.2d at 826 (citing

Freidline v. Shelby Ins. Co., 774 N.E. 2d 37, 40 (Ind. 2002)).

       Here, no rational juror could find Allstate acted in bad faith when denying Alvey’s

claim. Allstate possessed overwhelming evidence that Alvey was involved in the fire:

Bromen’s conclusion that the fire was intentional, Alvey’s misrepresentations during the

application and claims process, the disparity between the home’s value and the amount of

coverage sought, the contradicting testimony related to Alvey’s location, and Alvey’s

bleak financial situation. Of course, Alvey may not have been involved. But the

operative question, here, is simply whether Allstate reasonably concluded so. Based on

the circumstantial evidence, Allstate had a rational basis for denying Alvey’s claim; no

rational juror could find otherwise. See Thorne, 899 F.Supp.2d at 827; see also Hoosier

Ins. Co., Inc. v. Mangino, 419 N.E.2d 978, 987 (Ind. Ct. App. 1981).




                                            10
IV.   Conclusion

      For the reasons stated above, Allstate’s Motion for Summary Judgment (Filing

No. 66) is GRANTED. Because there is no coverage under the Policy, the court

GRANTS summary judgment to Allstate on its counterclaim. All remaining motions

(Filing Nos. 68, 79, 90, and 94) are DENIED as MOOT. Final judgment shall

accompany this Entry.


SO ORDERED this 30th day of September 2019.




Distributed Electronically to Registered Counsel of Record.




                                           11
